Opinion
THE COURT.
We treat the petition in the above-entitled proceeding as an application to recall the remittitur in People v. Pratt, 2 Crim. 9718. The proceeding is transferred to the Court of Appeal, Second District, Division Four, with directions to recall its remittitur, vacate its judgment to the .extent it affirms the judgment in Los Angeles County Superior Court case No. 238805, and redetermine petitioner’s appeal therein in light of People v. Daniels, 71 Cal.2d 1119 [80 Cal.Rptr. 897, 459 P.2d 225], People v. Mutch, 4 Cal.3d 389 [93 Cal.Rptr. 721, 482 P.2d 633], and People v. Timmons, 4 Cal.3d 411 [93 Cal.Rptr. 736, 482 P.2d 648]. To facilitate the proper disposition of the appeal we vacate so much of our order in In re Pratt, 66 Cal.2d 154 [56 Cal.Rptr. 895, 424 P.2d 335], as sets aside petitioner’s robbery sentence.
Sullivan, J., did not participate.